DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 have been canceled.
Claims 23-42 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 23-41, and with traverse of species urolithin C as a first urolithin and urolithin A as a second urolithin, and Clostridium asparagiforme DSM 15981 strain and Gordonibacter pamelaeae DSM 19378 strain, in the reply filed on 9/28/2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden to search all claims. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 27, 29, 36, and 42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 23-26, 28, 30-35, and 37-41 are being examined in this application, insofar as they read on the elected species of urolithin C as a first urolithin and urolithin A as a second urolithin, and Clostridium asparagiforme DSM 15981 strain and Gordonibacter pamelaeae DSM 19378 strain.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 28 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention employs Clostridium asparagiforme DSM 15981 strain and Gordonibacter pamelaeae DSM 19378 strain. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention. Therefore, a deposit for patent purposes is required.
It appears that a deposit was made in this application as filed as noted on page 10 para 0019 of the instant specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
In the instant case, date of deposit and address of the depository for Clostridium asparagiforme DSM 15981 strain and Gordonibacter pamelaeae DSM 19378 strain are missing. In addition, it is not clear if a viability statement for Clostridium asparagiforme DSM 15981 strain and Gordonibacter pamelaeae DSM 19378 strain is available. A statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that: (a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request; (b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent; (c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and (d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 30-32, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Villalba et al (J. Agric. Food Chem. 2013;61:8797-8806. Cited on IDS).
The instant claims recite a method for producing a second urolithin represented by the following General Formula (2), comprising the following Step (a):
Step (a): allowing, in a solution containing a first urolithin represented by the following General Formula (1), a microorganism having an ability to produce the second urolithin represented by the following General Formula (2) from the first urolithin to produce the second urolithin from the first urolithin

    PNG
    media_image1.png
    197
    342
    media_image1.png
    Greyscale

(wherein R1 to R7 each represent a hydroxyl group, a hydrogen atom, or a methoxy group, and at least one of R1 to R7 represents a hydroxy group)

    PNG
    media_image2.png
    188
    335
    media_image2.png
    Greyscale

(wherein R1 to R7 are identical to the R1 to R7, respectively, of the first urolithin represented by the General Formula (1)).
Garcia-Villalba teaches a method for producing urolithin A (a second urolithin) comprising converting ellagic acid (EA) into urolithins in an anaerobic chamber with an atmosphere consisting of N2/H2/CO2 (80:10:10) at 37ºC (a gas phase), wherein fecal suspensions are inoculated into fermentation medium containing EA (p.8798 col left – para 4), fecal suspensions comprise Clostridium leptum group and Clostridium coccoides group (Fig. 3), and calibration curves are obtained for urolithin C and urolithin A (p.8798 col right – para 5, Fig. 1, Table 2).
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Villalba et al (J. Agric. Food Chem. 2013;61:8797-8806. Cited on IDS) as applied to claims 23-25, 30-32, and 37-39 above, further in view of Mohan et al (Systematic and Applied Microbiology. 2006;29:292-299. Cited on IDS).
Garcia-Villalba does not teach the microorganism is Clostridium asparagiforme DSM 15981 strain (claims 26 and 28).
However, Garcia-Villalba does teach Clostridium coccoides group is involved in production of different urolithins including urolithin C and urolithin A (Abstract). Mohan teaches Clostridium asparagiforme DSM 15981 strain is a member of the Clostridium subphylum of the Gram-positive bacteria, and most closely related to species of the Clostridium coccoides cluster (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Clostridium asparagiforme DSM 15981 strain in a method for producing urolithins, since Garcia-Villalba discloses that Clostridium coccoides group is involved in production of urolithins, and Mohan discloses that Clostridium asparagiforme DSM 15981 strain is a member of the Clostridium subphylum and most closely related to species of the Clostridium coccoides cluster. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Clostridium asparagiforme DSM 15981 strain with a reasonable expectation for successfully producing urolithins.

Claims 33-35 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Villalba et al (J. Agric. Food Chem. 2013;61:8797-8806. Cited on IDS) as applied to claims 23-25, 30-32, and 37-39 above, further in view of Tomas et al (WO 2014/147280 A1; 9/25/2014. Cited on IDS) and Dong et al (CN 101375846 B; 7/10/2013).
Garcia-Villalba does not teach the microorganism having an ability to produce urolithin C from the raw material of urolithin C is Gordonibacter pamelaeae DSM 19378 strain (claims 33-35).
However, before the effective filing date of the claimed invention, it was well-known in the art that Gordonibacter pamelaeae DSM 19378 strain has an ability to produce urolithin C from a raw material of urolithin C. Tomas teaches Gordonibacter pamelaeae DSM 19378 strain converts ellagitannins, ellagic acid and derivatives into urolithins including urolithin C (p.9 para 5, p.11 para 2 & 4, p.16 para 6).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Gordonibacter pamelaeae DSM 19378 strain, since Garcia-Villalba and Tomas both disclose a method of producing urolithins from ellagic acid, and Tomas discloses that Gordonibacter pamelaeae DSM 19378 strain is used to convert ellagic acid into urolithins including urolithin C. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate Gordonibacter pamelaeae DSM 19378 strain with a reasonable expectation for successfully producing urolithins.

The references cited above do not teach the method wherein the solution contains α-cyclodextrin and/or β-cyclodextrin and/or γ-cyclodextrin (claims 40-41).
However, Garcia-Villalba does teach the method wherein the medium contains ellagic acid and urolithin C, and Tomas does teach the method wherein the medium contains ellagic acid as well as pharmaceutical compositions rich in urolithins and a microorganism (p.8 para 1), wherein said pharmaceutical compositions contain dextrin (p.12 para 3-4). Dong teaches a ellagic acid composition and a method of using an inclusion technique to combine ellagic acid with cyclodextrin to improve the solubility of ellagic acid, and to obtain the ellagic acid composition having a high bioavailability (p.2 para 3), wherein the cyclodextrin is β-cyclodextrin and/or γ-cyclodextrin (p.2 para 6).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the claimed cyclodextrin, since Garcia-Villalba and Tomas both disclose a method of producing urolithins from ellagic acid, Tomas also discloses pharmaceutical compositions rich in urolithins and contain dextrin, and Dong discloses that β-cyclodextrin and/or γ-cyclodextrin improves the solubility of ellagic acid as well as the bioavailability of an ellagic acid composition. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate the claimed cyclodextrin with a reasonable expectation of success.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651